Notice of Non-Compliant Amendment
There are a few key points to note about amending claims: 
a)	A listing of all the claims that have ever been considered is required. 
b)	Language added to a claim is underlined, and language deleted from a claim is deleted with strikethrough (or double brackets if the word being deleted is very small, e.g. [[4]], [[the]]).
c)	Each claim should have a claim status identifier. This is a word located after the claim number indicating the current state of the claim. Common claim status identifiers are as follows:
(currently amended), (previously presented), (new), (cancelled).
Keep in mind the original claim numbering must be maintained. That is if you cancel a claim, then the claim must be listed as cancelled. If a new claim is added, it is numbered with the next number after the highest numbered claim. That is, if you originally had 10 claims and you add a new claim, it would start at claim 11.  You can also cancel all the old claims and just submit new claims to avoid having to make any underlining and strikethrough markings.
	Since applicant originally had 25 claims, the new claims should begin with claim number 26. 

Additionally, while this is not an issue of a non-compliant amendment, the examiner happened to notice that the last new claim submitted by Applicant (new claim 4 as numbered by Applicant) is an improper multiple dependent claims. This means that if a claim refers back to more than one claim, it must do so in the alternative form only. In other words, reciting, “The flexure frame of Claim 1, 2 or 3” would be acceptable while “The flexure frame of Claim 1, 2 and 3” is considered improper. 

3.	A few additional notes on structuring claims:
	Claims 1-3 are directed to “A flexure frame comprising a blind terminus channel.” Applicant has recited that the terminus channel is situated between an elongated arm and a clenching arm” however, these structures are never recited as part of the flexure frame. These claims would be clearer and positively recite all the structure as follows (using claim 1 as an example);
	--1.	A flexure frame comprising: 
		a blind terminus channel, 
		an elongated arm; and
		a clenching arm, 
wherein said blind terminus channel is situation between the elongated arm and the clenching arm, and 
wherein said clenching arm includes a means to affix a sinuous connector to a beverage container having a circumferential flange about its neck and a protuberance on which said circumferential flange rests. --

	Additionally, the examiner has noted that Applicant has used the phrase, “consists of” in claim 4. In patent language, this term has a particular meaning that is different than “comprising” or “comprised of.” The phrases “consists of” or "consisting of" excludes any element, step, or ingredient not specified in the claim.
	On the other hand, phrases such as “comprising” or “comprised of” is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
	With this knowledge, Applicant may consider rephrasing the language of this claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 16, 2021